COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN RE: RUDOLPH AUTOMOTIVE, LLC                   §              No. 08-18-00149-CV
  D/B/A RUDOLPH MAZDA AND
  RUDOLPH CHEVROLET, LLC,                          §         AN ORIGINAL PROCEEDING

                        Relators.                  §                IN MANDAMUS

                                                   §

                                              §
                                            ORDER

       The Court has reviewed the mandamus petition filed by Relators, Rudolph Automotive,

LLC d/b/a Rudolph Mazda and Rudolph Chevrolet, LLC, and has determined that no action will

be taken on the petition until Relators have filed a supplemental mandamus record containing the

reporter’s record of the trial. The supplemental mandamus record is due to be filed no later than

November 19, 2018. Relators’ amended mandamus petition is due to be filed thirty days after the

supplemental mandamus record is filed. The response of the real party in interest is due to be filed

thirty days after Relators’ amended petition is filed.

       IT IS SO ORDERED this 19th day of September, 2018.

                                                         PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.